Mr. PRESIDING JUSTICE GEORGE J. MORAN delivered the opinion of the court: Plaintiff appeals from an order of the Circuit Court of St. Clair County vacating a default judgment against the defendant. Plaintiffs filed a suit against defendant on June 8, 1970. Defendant was served with summons on June 12, 1970. On July 23, 1970, the plaintiff obtained a default order and a default judgment against defendant in the amount of $5,705.60. The record reflects that no notice of plaintiff’s intention to secure a default order and judgment was given to the defendant and no evidence was heard prior to the court’s entry of the judgment. On October 2, 1970, defendant was served with a citation to discover assets at which time he immediately contacted his attorney. Defendant claims, and there is no denial, that this was his first notice of the entry of the order of default and the judgment against him. Defendant thereafter, on October 21, 1970, filed a petition to set aside judgment pursuant to Section 72 of the Civil Practice Act. On April 2, 1971, defendant filed affidavits containing specific facts to support the allegations of his petition. Three days thereafter plaintiff filed a counter-affidavit, and on April 7, 1971, the trial judge entered an order setting aside the default judgment and allowing a verified answer to be filed. It is from this order that plaintiff appeals. We affirm. Elfman v. Evanston Bus Co., 27 Ill.2d 609; Widicus v. Southwestern Elec. Cooperative, 26 Ill.App.2d 102 and Sentry Royalty v. Craft, 79 Ill.App.2d 410. Order affirmed. EBERSPACHER and CREBS, JJ., concur.